
	
		II
		111th CONGRESS
		1st Session
		S. 3476
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 10, 2010
			Mr. Casey (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Homeland
		  Security to establish national emergency centers on military
		  installations.
	
	
		1.Short titleThis Act may be cited as the
			 National Emergency Centers
			 Establishment Act.
		2.Establishment of national emergency
			 centers
			(a)In generalIn accordance with the requirements of this
			 Act, the Secretary of Homeland Security shall establish not fewer than 6
			 national emergency centers on military installations.
			(b)Purpose of national emergency
			 centersThe purpose of a
			 national emergency center shall be to use existing infrastructure—
				(1)to provide temporary housing, medical, and
			 humanitarian assistance to individuals and families dislocated due to an
			 emergency or major disaster;
				(2)to provide centralized locations for the
			 purposes of training and ensuring the coordination of Federal, State, and local
			 first responders; and
				(3)to provide centralized locations to improve
			 the coordination of preparedness, response, and recovery efforts of government,
			 private, and not-for-profit entities and faith-based organizations.
				3.Designation of military installations as
			 national emergency centers
			(a)Designations
				(1)Initial designationsNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security, in consultation
			 with the Secretary of Defense, shall designate 2 military installations as
			 sites for the establishment of national emergency centers, of which—
					(A)1 shall be located in the area consisting
			 of Federal Emergency Management Agency Regions I, II, III, IV and V; and
					(B)1 shall be located in the area consisting
			 of Federal Emergency Management Agency Regions VI, VII, VIII, IX, and X.
					(2)Additional designationsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Homeland Security, in consultation
			 with the Secretary of Defense, shall designate not fewer than 4 military
			 installations as sites for the establishment of national emergency centers in
			 addition to the military installations designated under paragraph (1).
				(b)Minimum requirementsA site designated as a national emergency
			 center shall be—
				(1)capable of meeting for an extended period
			 of time the housing, health, transportation, education, public works,
			 humanitarian and other transition needs of a large number of individuals
			 affected by an emergency or major disaster;
				(2)environmentally safe and shall not pose a
			 health risk to individuals who may use the center;
				(3)capable of being scaled up or down to
			 accommodate major disaster preparedness and response drills, operations, and
			 procedures;
				(4)capable of housing existing permanent
			 structures necessary to meet training and first responders coordination
			 requirements during nondisaster periods;
				(5)capable of hosting the infrastructure
			 necessary to rapidly adjust to temporary housing, medical, and humanitarian
			 assistance needs;
				(6)required to consist of a complete
			 operations command center, including 2 state-of-the-art command and control
			 centers that will comprise a 24/7 operations watch center as follows:
					(A)one of the command and control centers
			 shall be in full ready mode; and
					(B)the other shall be used daily for training;
			 and
					(7)easily accessible at all times and be able
			 to facilitate handicapped and medical facilities, including during an emergency
			 or major disaster.
				(c)Location of national emergency
			 centersThere shall be
			 established not fewer than 1 national emergency center in each of the following
			 areas:
				(1)The area consisting of Federal Emergency
			 Management Agency Regions I, II, and III.
				(2)The area consisting of Federal Emergency
			 Management Agency Region IV.
				(3)The area consisting of Federal Emergency
			 Management Agency Regions V and VII.
				(4)The area consisting of Federal Emergency
			 Management Agency Region VI.
				(5)The area consisting of Federal Emergency
			 Management Agency Regions VIII and X.
				(6)The area consisting of Federal Emergency
			 Management Agency Region IX.
				(d)Preference for military installations
			 designated as Regional Joint Readiness Centers and closed or materially
			 affected military installations
				(1)In generalIn making designations under subsection
			 (a), the Secretary of Homeland Security, in consultation with the Secretary of
			 Defense, shall—
					(A)give preference to any military
			 installation designated as a Regional Joint Readiness Center under the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) that meets the requirements of subsections (b)
			 and (c); and
					(B)after the application of subparagraph (A),
			 give preference to any closed military installation or materially affected
			 military installation that meets the requirements of subsections (b) and
			 (c).
					(2)Designation of portions of military
			 installationsIf the
			 Secretary of Homeland Security and the Secretary of Defense jointly determine
			 that there is not a sufficient number of closed military installations that
			 meet the requirements of subsections (b) and (c), the Secretaries shall jointly
			 designate portions of military installations other than closed military
			 installations as National Emergency Centers.
				(e)Transfer of control of closed military
			 installationsIf a closed
			 military installation is designated as a national emergency center, not later
			 than 180 days after the date of designation, the Secretary of Defense shall
			 transfer to the Secretary of Homeland Security administrative jurisdiction over
			 such closed military installation.
			(f)Cooperative agreement for joint use of
			 existing military installationsIf an existing military installation other
			 than a closed military installation is designated as a national emergency
			 center, not later than 180 days after the date of designation, the Secretary of
			 Homeland Security and the Secretary of Defense shall enter into a cooperative
			 agreement to provide for the establishment of the national emergency
			 center.
			(g)Reports
				(1)Preliminary reportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security, acting jointly
			 with the Secretary of Defense, shall submit to Congress a report that contains
			 for each designated site—
					(A)an outline of the reasons why the site was
			 selected;
					(B)an outline of the need to construct,
			 repair, or update any existing infrastructure at the site;
					(C)an outline of the need to conduct any
			 necessary environmental clean-up at the site;
					(D)an outline of preliminary plans for the
			 transfer of control of the site from the Secretary of Defense to the Secretary
			 of Homeland Security, if necessary under subsection (e); and
					(E)an outline of preliminary plans for
			 entering into a cooperative agreement for the establishment of a national
			 emergency center at the site, if necessary under subsection (f).
					(2)Update reportNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security, acting jointly
			 with the Secretary of Defense, shall submit to Congress a report that contains
			 for each designated site—
					(A)an update on the information contained in
			 the report as required by paragraph (1);
					(B)an outline of the progress made toward the
			 transfer of control of the site, if necessary under subsection (e);
					(C)an outline of the progress made toward
			 entering a cooperative agreement for the establishment of a national emergency
			 center at the site, if necessary under subsection (f); and
					(D)recommendations regarding any
			 authorizations and appropriations that may be necessary to provide for the
			 establishment of a national emergency center at the site.
					(3)Final reportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Homeland Security, acting jointly with
			 the Secretary of Defense, shall submit to Congress a report that contains for
			 each designated site—
					(A)finalized information detailing the
			 transfer of control of the site, if necessary under subsection (e);
					(B)the finalized cooperative agreement for the
			 establishment of a national emergency center at the site, if necessary under
			 subsection (f); and
					(C)any additional information pertinent to the
			 establishment of a national emergency center at the site.
					(4)Additional reportsThe Secretary of Homeland Security, acting
			 jointly with the Secretary of Defense, may submit to Congress additional
			 reports as necessary to provide updates on steps being taken to meet the
			 requirements of this Act.
				4.Limitations on statutory
			 constructionThis Act does not
			 affect—
			(1)the authority of the Federal Government to
			 provide emergency or major disaster assistance or to implement any disaster
			 mitigation and response program, including any program authorized by the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.); or
			(2)the authority of a State or local
			 government to respond to an emergency.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as necessary to carry out this
			 Act.
		6.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Closed military installationThe term closed military
			 installation means a military installation, or portion thereof, approved
			 for closure or realignment under the Defense Base Closure and Realignment Act
			 of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) that
			 meet all, or 2 out of the 3 following requirements:
				(A)Is located in close proximity to a
			 transportation corridor.
				(B)Is located in a State with a high level or
			 threat of disaster related activities.
				(C)Is located near a major metropolitan
			 center.
				(2)EmergencyThe term emergency has the
			 meaning given such term in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
			(3)Major
			 disasterThe term major
			 disaster has the meaning given such term in section 102 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
			(4)Military installationThe term military installation
			 has the meaning given such term in section 2910 of the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note).
			
